Citation Nr: 1628631	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of in-service acoustic trauma.

2.  The Veteran's tinnitus is the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran attributes his bilateral hearing loss and tinnitus to acoustic trauma while operating and maintaining heavy equipment during active duty.  In a separate January 2010 statement, the Veteran reported that he has experienced decreased hearing acuity and ringing in his ears ever since he was exposed to acoustic trauma in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the evidence contains current diagnoses of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus.  See December 2009 and May 2014 audiograms from Suncoast ENT Surgical Specialists and May 2014 statement from K.D., M.D.; see also the March 2010 VA examiner's diagnosis of bilateral hearing loss.  Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's military occupational specialty (MOS) during service was construction mechanic operator.  Thus, an in-service injury in the form of acoustic trauma in conjunction with the Veteran's military duties is demonstrated.  38 U.S.C.A. § 1154(a).  Further, in the Veteran's November 1965 Report of Medical History at separation from service, a clinician recorded that the Veteran "had some ringing of ears after working around generators for some time."  Thus, the second element of service connection is established.

As to the final element, nexus, the March 2010 VA examiner recorded that the Veteran denied tinnitus.  The examiner opined that the Veteran's bilateral hearing loss is less likely than not caused by or the result of his in-service exposure to acoustic trauma because his hearing was normal at separation from service and "noise-induced hearing loss does not have delayed onset."  However, in May 2014, Dr. Donnelly provided positive nexus opinions based on the Veteran's competent and credible report of "bilateral hearing loss and tinnitus ongoing since his military service," and the Institute of Medicine (IOM) 2006 study, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


